Citation Nr: 0612775	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tendonitis, right 
elbow.

4.  Entitlement to service connection for short windedness as 
due to an undiagnosed illness.

5.  Entitlement to service connection for nonspecific 
polyarthralgia as due to undiagnosed illness.

6.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
June 1995.  He served in Southwest Asia from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in his substantive appeal the veteran 
states that the tendonitis he is seeking service connection 
for is in his left elbow rather than his right elbow as he 
had initially claimed.  Although he requested that his claim 
be amended, VA does not have means of amending claims in such 
a manner.  Rather the Board finds this to be a new claim for 
service connection for tendonitis of the left elbow and 
refers the claim to the RO for development and adjudication.

The Board also notes that, in the Informal Hearing 
Presentation, the veteran's representative raises the issues 
of service connection for headaches and fatigue as secondary 
to the veteran's service-connected PTSD.  As the issue of 
secondary service connection for these conditions has not 
been previously developed and adjudicated, the Board refers 
this matter to the RO for appropriate action.

The issues of an increased rating for PTSD and service 
connection for nonspecific polyarthralgia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1. The veteran does not have tinnitus related to his military 
service.

2.  The veteran does not have tendonitis of the right elbow 
related to his military service. 

3.  The veteran does not have a respiratory condition 
manifested by short windedness due to an undiagnosed illness 
or otherwise related to service.

4.  The veteran does not have chronic sinusitis related to 
his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).

2.  Tendonitis of the right elbow was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  A respiratory condition manifested by short windedness 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.317 (2005).

4.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was provided to the veteran in 
August and November 2001, prior to the initial AOJ decision.  
These letters advised the veteran of the first, second and 
third elements as stated above.  Although the notice letters 
provided to the veteran do not specifically contain the 
fourth element (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the veteran has not been prejudiced by VA's failure to 
so notify him because he had actual knowledge of VA's desire 
to obtain any information and evidence substantiating the 
claims or leading to such information and evidence.  These 
letters advised the veteran to tell VA about any additional 
information or evidence he wanted VA to try to get and to 
send to VA the evidence needed to support his claims as soon 
as possible.  He also was told that if the information and 
evidence was not received, VA would decide his claims based 
only on the evidence already obtained.  Furthermore he was 
told it was his responsibility to support the claims with 
appropriate evidence.  In a May 2003 letter to the veteran, 
he was told specifically what evidence was needed to 
substantiate his claims.  

Indeed, the veteran has submitted information and evidence in 
connection with his claims.  In a December 2001 statement, 
the veteran submitted information regarding the location of 
medical care he has received for the claimed conditions.  In 
his Notice of Disagreement received in April 2003 and in a 
statement received in May 2003, the veteran indicated he was 
compiling data to support his claims thereby indicating that 
he knew VA needed additional information and evidence to 
support his claims.  In a December 2003 statement, however, 
the veteran indicated he had no further comment in relation 
to a Supplemental Statement of the Case issued earlier that 
month.  

Thus, the Board finds that the veteran knew that VA needed 
additional information and evidence and that he should submit 
any information or evidence he had in his possession that 
would substantiate his claims.  The lack of formal notice of 
the fourth notice element is, therefore, not prejudicial to 
the veteran.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice on 
claims for service connection that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection is awarded.  The veteran was provided 
notice of the type of information and evidence needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the case of any award.  Despite 
the inadequate notice provided on those elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a decision.  See Bernard v. Brown, 4 Vet. App.  
384 (1993).  In that regard, as the Board has concluded that 
the preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Thus the veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  
The Board finds, therefore, that the purpose behind the 
notice requirement has been satisfied, and VA has satisfied 
its "duty to notify" the veteran.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical and personnel records are in the 
file.  VA outpatient records are in the file for treatment 
from April 2000 through October 2003.  The veteran has not 
identified any private medical care for the claimed 
conditions.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in October 1995 and October 1997 on 
his claims.  More recent VA examinations are not necessary as 
the medical evidence does not show that the veteran currently 
has any of the conditions he complains of or that such 
conditions were incurred in or aggravated by service.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis 

Initially the Board notes that the veteran's claims were 
previously denied as not well grounded by the RO in a 
December 1998 rating decision.  The veteran did not appeal 
that decision, and it became final in December 1999.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), which eliminated the concept of 
a well-grounded claim, also provided that under certain 
circumstances claims that had been previously denied as not 
well grounded and became final during the period from July 
14, 1999 to November 9, 2000 may be re-adjudicated as if the 
denial had not been made.  Id. at Sec. 7(b).  In the April 
2002 rating decision that is on appeal, the RO readjudicated 
the veteran's claims under this provision.  The Board finds, 
therefore, that new and material evidence is not needed to 
reopen the December 1998 rating decision and to reconsider 
the veteran's claims on the merits.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Service connection presupposes a diagnosis of a current 
disease.)  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Circ. 2001).  

However, with the enactment of the Persian Gulf War Veterans' 
Benefits Act, Title I of Public Law No. 103-446 (November 2, 
1994), section 1117 was added to Title 38 of the United 
States Code.  This statute authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

On December 27, 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA), Pub. 
Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 
202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only a disability resulting from 
an undiagnosed illness as stated in prior law, but also any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness" that is defined by a cluster of signs or symptoms, 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome. 

38 C.F.R. § 3.317 has been amended to incorporate these 
changes, made retroactively effective to March 1, 2002.  See 
68 Fed.Reg. 34539-543 (June 10, 2003).  38 C.F.R. 
§ 3.317(a)(2)(ii) was added and defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It further 
states that "[c]hronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition of "medically unexplained chronic 
multisymptom illness." 38 C.F.R. § 3.317(a)(2)(i)(B)(1) 
through (3).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic 
if it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.  

Tinnitus

The Board must initially inquire as to whether the veteran 
currently has tinnitus.  A review of the VA treatment records 
fails to show any treatment for complaints of tinnitus.  The 
only reference to tinnitus is a July 2003 treatment record 
that lists tinnitus as a health problem service-connected at 
10 percent, which is clearly an error as the veteran is not 
actually service connected for this condition.  The only 
other reference to tinnitus in the medical evidence is in a 
general medical VA examination conducted in October 1995.  
Without any prior discussion in the report, the examiner 
assessed the veteran to have tinnitus.  At an audio 
examination in October 1995, however, the veteran denied 
complaints of tinnitus.  Also at a neurological examination 
that same month, the veteran denied having any ringing in his 
ears at that time.  Thus the Board finds that the 
preponderance of the evidence fails to show that the veteran 
currently has tinnitus.  

Even if the veteran does currently have tinnitus, the Board 
finds that the preponderance of the evidence is against the 
claim because there is no record of complaints of or 
treatment for tinnitus in service and no evidence linking any 
current tinnitus to any injury or disease incurred in 
service.  The service medical records do not show any report 
of tinnitus in service.  Although revealing hearing loss, the 
veteran's separation examination report does not show any 
findings of tinnitus.  Furthermore, the veteran failed to 
report any other ear trouble except for hearing loss.  

The Board acknowledges that the service medical records 
indicate the veteran was exposed to hazardous noise.  That 
alone, however, is not sufficient.  There still needs to be a 
medical opinion linking any current tinnitus to the noise 
exposure in service, of which there is none.  Furthermore, 
the persuasive medical evidence is that, if the veteran has 
tinnitus, it did not start until many years after service.  
As previously mentioned, the veteran denied any tinnitus or 
ringing in his ears at the audio and neurological VA 
examinations in October 1995.  In October 1997, the veteran 
underwent another round of VA examinations at which he failed 
to report any tinnitus or ringing in his ears as a current 
problem.  Although at the October 1995 VA examination the 
veteran denied any post-service acoustic trauma, the Board 
notes that he worked in lawn care for many years after 
service.  

For the foregoing reasons, the Board finds that service 
connection for tinnitus is not warranted, and the veteran's 
appeal is denied.

Tendonitis, Right Elbow

In his original claim in September 1995, the veteran claimed 
service connection for tendonitis of the right elbow.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  A review of the service medical records 
does not reveal any complaints of or treatment for any right 
elbow condition, including tendonitis.  Furthermore post-
service VA treatment records fail to show any treatment for 
tendonitis of the right elbow.  Rather the current treatment 
records show that the veteran has been treated for tendonitis 
of the left elbow since January 2003.  Thus service 
connection is not warranted because the evidence fails to 
show that any of the elements of service connection have been 
met.  The veteran's appeal is denied.

Short Windedness Due to Undiagnosed Illness

In his original claim in September 1995 the veteran claimed 
that inhalation of smoke from oil fires in the Persian Gulf 
has left him short winded.  The medical evidence fails to 
show any undiagnosed illness causing short windedness.  The 
veteran underwent VA examinations in October 1995 and October 
1997.  At the October 1995 examination, the veteran 
complained of frequent snoring and intermittently awakening 
with dyspnea.  He reported being an occasional smoker.  On 
physical examination, his lungs were bilaterally clear and 
equal.  Chest x-ray was within normal limits.  The examiner's 
assessment was sinusitis, which likely interfered with the 
veteran's sleep, and questionable sleep apnea.  There was no 
finding of any short windedness or of any respiratory 
condition causing the claimed short windedness.

In October 1997, the veteran complained of sporadic wheezing 
and sporadic coughing but could not remember when these 
conditions began.  He reported that this is so sporadic that 
he does not notice it.  He denied shortness of breath or 
dyspnea on exertion.  He reported that he is very active 
without any significant respiratory limitation.  He also 
denied any hemoptysis, night sweats, fevers, weight loss or 
any other constitutional or respiratory symptoms.  He denied 
any toxic exposure or tuberculosis exposure.  He reported 
smoking about one pack a day for 15 years.  Chest x-ray was 
basically within normal limits.  Pulmonary function tests 
were normal.  Physical examination did not reveal any 
abnormalities.  The examiner's impression was of a normal 
physical examination without evidence of pulmonary disease 
and smoking habit.  

The VA treatment records also fail to show any diagnosis of a 
respiratory condition or treatment for complaints of short 
windedness.  The only treatment record that may be remotely 
relevant is an October 2003 record that shows the veteran 
complained of wheezing at night, but he was being treated at 
the time for an upper respiratory infection.  These treatment 
records do, however, document the veteran's history of 
smoking up to one pack per day.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  First there is no medical 
evidence that the veteran has any respiratory condition, 
either known or unknown, that causes him to be short winded.  
Second there is nothing in the service medical records 
indicating the veteran either complained of or was treated 
for short windedness.  The veteran remained in service for 
four years after he returned from the Persian Gulf without 
any record of complaints.  Finally, there is no evidence in 
the current treatment records that the veteran has any 
chronic respiratory condition.  The only indication of a 
respiratory problem was when he was suffering from an acute 
upper respiratory infection in October 2003.  

Thus the Board finds that service connection for a 
respiratory condition manifested by short windedness is not 
warranted on any basis, and the veteran's appeal is denied.

Sinusitis

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although the veteran was 
diagnosed by an October 1995 VA examination to have 
sinusitis, that diagnosis was not supported by a sinus x-ray 
or any apparent objective findings on physical examination.  
Rather it appears to be based upon the veteran's report of 
symptoms.  It also does not appear that the veteran's claims 
file was available for review by the examiner.  The report of 
the general medical examination conducted around the same 
time shows the nasal examination revealed mild septal 
deviations, no polyps, no rhinorrhea, sinuses nontender, 
oropharynx moist, and no erythema or exudates.  VA General 
Medical examination in October 1997 reports examination of 
the ears, nose and throat to be within normal limits.  VA 
treatment records show treatment for sinusitis only in June 
and July 2003.  A February 2003 physical examination of the 
nose did not reveal any abnormalities or findings of disease.  
Subsequent examination in October 2003 revealed the veteran 
had post nasal drip with rhinorrhea and was being treated for 
an upper respiratory infection.   

The Board finds that this evidence fails to show that the 
veteran has chronic sinusitis.   Rather it shows that the 
veteran has had only one episode of acute sinusitis in June 
2003 since his discharge from service eight years before.  
Thus there is no medical evidence of a current disability.

Furthermore, there is no evidence of chronic sinusitis in 
service.  The veteran's service medical records only show one 
record of treatment for possible sinusitis. Although the 
veteran did undergo surgery (septoplasty) for correction of a 
deviated septum, there is nothing in the service medical 
records to indicate that this was due to chronic sinusitis.  
Rather the service medical records clearly indicate that the 
septoplasty was conducted solely due to snoring.  Thus there 
is no in-service incurrence of an injury or disease for which 
service connection may be granted.

For the foregoing reasons, the Board finds service connection 
for sinusitis is not warranted, and the veteran's appeal is 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for tendonitis, right 
elbow, is denied.

Entitlement to service connection for short windedness as due 
to an undiagnosed illness is denied.

Entitlement to service connection for sinusitis is denied.  


REMAND

Increased Rating for PTSD

During the pendency of this appeal but after certification to 
the Board, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which affect VA's notice obligations under the 
Veterans' Claims Assistance Act of 2000.  In this case, the 
Court held that, upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In the present case, the veteran has 
not been notified of the information and evidence needed to 
establish his claim for an increased initial rating for 
service-connected PTSD.  Furthermore, the veteran has not 
been advised that an effective date would be assigned for the 
grant of service connection for PTSD and what information and 
evidence is needed to establish the effective date.  Thus 
this case must be remanded for proper notice that informs the 
veteran of the type of evidence that is needed to establish 
an increased rating and an effective date for any potential 
award of benefits.  

Service Connection for Nonspecific Polyarthralgia Due to 
Undiagnosed Illness

The veteran underwent VA examinations in October 1997.  At 
the general medical examination, he complained of generalized 
aches and pains throughout his body, mostly occurring in the 
morning hours and gradually subsiding.  At a joints 
examination, he complained of polyarthralgias involving all 
of the joints, neck, shoulders, knees and hips with symptoms 
worse with prolonged standing, walking and activity and with 
morning stiffness.  Although the examiner reported that the 
musculoskeletal examination was completely benign, he also 
assessed the veteran to have nonspecific polyarthralgias.  
Furthermore VA treatment records show that in 2003 the 
veteran was treated for complaints of chronic polyarthralgia.    

Effective June 10, 2003, VA revised 38 C.F.R. § 3.317, which 
is the relevant regulation for service connection for 
undiagnosed illnesses, to reflect the statutory provisions of 
the Veterans Education and Benefits Expansion Act of 2001.  
68 Fed. Reg. 34539 (June 10, 2003).  These amendments made 
substantial changes to the previous regulation, including 
adding unexplained chronic multisymptom illnesses as 
disabilities due to undiagnosed illnesses.   

Given the changes to VA's regulations and the medical 
evidence, the Board finds that a new VA examination is in 
order to ensure full and fair development of the veteran's 
claim.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice to the veteran of 
the information and evidence necessary to 
substantiate his claim for an increased rating for 
PTSD and the information and evidence needed to 
establish an effective date.  Furthermore, the 
notice should advise him that he should submit to 
VA copies of any evidence relevant to this claim 
that he has in his possession and has not already 
submitted. 

2.  The veteran should be afforded appropriate VA 
examination(s) to determine the etiology of his 
complaints of chronic polyarthralgia.  The claims 
file should be made available to and be reviewed by 
the examiner in conjunction with the examination, 
and its receipt and review should be acknowledged 
in the examination report.   

The examiner should conduct a thorough medical 
examination and, based on the results of the 
examination and review of the relevant medical 
evidence, provide a diagnosis for any pathology 
found and provide an opinion on the etiology of 
that pathology.  Specifically, the examiner should 
indicate whether the veteran's complaints of 
polyarthralgia are due to any known medical 
diagnoses, and whether the veteran otherwise 
exhibits any observable signs or symptoms of 
chronic disability that are attributed to an 
undiagnosed illness or medically unexplained 
chronic multisymptom illness that is defined by a 
cluster of signs or symptoms arising from service 
in the Persian Gulf War.  

If the veteran's complaints are found to be due to 
known medical diagnoses, the examiner should offer 
an opinion as to whether any such disability is 
related to the veteran's active service in the 
Persian Gulf.   

3.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and the VA examination report is 
complete, the RO should readjudicate the claim.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


